DETAILED ACTION
Notice of Pre-AIA  or AIA  Stat
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (apparatus) and 19 (method) the closest prior art is Jia et al. (US 2017/0294966). Regarding claim 1, Jia discloses an electro-optical interface ;(optical hub 102, see figure 5;(Equivalent to Applicant’s figure 7) comprising: an optical interface for receiving incoming light signals that include both a modulated light signal and a continuous wave light signal; (optical frequency comb generator 114 for generating the continuous wave light signals and the  modulated light signal 172, see paragraphs 34 and 35 and figure 5;(Equivalent to Applicant’s figure 7) a polarization controller having an optical input optically connected to the optical interface, the polarization controller including a polarization splitter configured to split the incoming light signals into a first polarization and a second polarization ;(polarization beam splitter 504 splitting the downlink light into first and second polarization P1 and P2 respectively, see paragraph 58 and figure 5;(Equivalent to Applicant’s figure 7) the polarization controller configured to combine the incoming light signals through an optical output of the polarization controller; (polarization beam combiner 504 for combining the first and the second polarization signals, see paragraph 57 and figure 5;(Equivalent to Applicant’s figure 7) an optical waveguide optically connected to the optical output of the polarization controller;( polarization beam combiner 504 connected to the optical fiber 108, see figure 1;(Equivalent to Applicant’s figure 7) and a data receiver optically coupled to the optical waveguide, the data receiver configured  to convert the modulated light signal into an electrical signal, (the downstream receiver 150 converting the received modulated signal 172 into an electrical signal, see figures 1 and 5;(Equivalent to Applicant’s figure 7) the data receiver configured to allow the continuous wave light signal to pass without disruption; (the unmodulated continuous light 170 is directed to the output of the downstream receiver 150, see figures 1 and 5;(Equivalent to Applicant’s figure 7).


However, regarding claim 1, the prior art of record fails to disclose the polarization controller including a polarization rotator configured to process the incoming light signals that include both a modulated light signal and a continuous wave light signal to rotate at least one of the first polarization and the second polarization, as processed by the polarization



However, regarding claim 19, the prior art of fails to disclose processing the incoming light signals the incoming light signals including both a modulated light signal and a continuous wave light signal to rotate at least one of the first polarization and the second polarization to generate polarization-processed incoming light signals.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”



Conclusion

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Matres et al (US 2019/0113686) discloses a mechanism to wavelength tune the ring resonator to a particular wavelength, see figure 4a

b. Wen et al (US 2018/0217468) discloses modulation implemented by a polarization insensitive integrated optical modulator, see figure 1

c. Akiyama et al (US 2013/0161496) discloses an optical switch and ring resonator formed on a substrate and an optical detector configured to detect an optical component of the ring resonator, see figure 1.

d Kwon et al (US 2012/0087666) discloses an optical transceiver for separating the odd and even wavelengths to be used by the downstream signal generator and the upstream signal receiver respectively, see figure 2.

e. Haffner et al; (Low-loss plasmon-assisted electro-optic modulator -2018 attached) discloses a plasmonic ring resonator using an electro-optic modulator input with tunable laser light source and data generator, see figure 4.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/
Primary Examiner, Art Unit 2636